Citation Nr: 1715246	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 





INTRODUCTION

The appellant served on active duty from December 1970 to December 1973.  His discharge was issued under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of a VA Regional Office (RO).

This matter was previously before the Board in June 2014, at which time it was remanded for further development.  The requested development was completed,    and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the appellant was discharged under conditions other than honorable in order to avoid a trial by general court-martial.  The appellant asserts that a currently diagnosed psychiatric disorder was present during service, which caused him to be insane at the time he committed the offenses leading to his undesirable discharge.  In support of this, he submitted selected pages of VA treatment records showing diagnoses of anxiety and depression and a positive screen for posttraumatic stress disorder (PTSD) based on his reported combat service in Vietnam.  

A review of the record does not indicate that the appellant served in combat or whether he served in the Republic of Vietnam.  Although the record contains documents relating to his discharge, it does not appear that complete service personnel records have been obtained.  As these records may be relevant to the appellant's claim, the Board finds that a remand is necessary in order to request    the appellant's complete service personnel file.  

Additionally, the appellant reported receiving psychiatric treatment at VA Medical Centers in Austin, Texas and Temple, Texas; however, it does not appear that complete VA treatment records have not been associated with the claims file.  As these records may be relevant to the appellant's claim that he was insane at the time of his discharge, the AOJ should request all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in January 2017, the appellant submitted a February 2012 correspondence from the Social Security Administration (SSA) indicating that he receives SSA disability benefits for PTSD and other disabilities.  On remand, the AOJ should also request the Veteran's complete SSA records, including all administrative decisions and underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 321-23 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the appellant's complete service personnel records.  If no additional records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2. Ask the appellant to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain and associate with the claims file all outstanding VA treatment records.  If any records are not available, the appellant should be notified of such.

3.  Request all records from the Social Security Administration pertaining to the appellant's claim     for Social Security disability benefits, including the medical records relied upon concerning that claim.

4.  After undertaking the development above and any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




